Exhibit 10.1

Certain information has been excluded from this exhibit because it (i) is not
material and (ii) would be competitively harmful if publicly disclosed

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Sixth Amendment”) is made as of August 2,
2019, by and between ARE-SEATTLE NO. 11, LLC, a Delaware limited liability
company (“Landlord”), and ADAPTIVE BIOTECHNOLOGIES CORPORATION, a Washington
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated as
of July 21, 2011, as amended by that certain First Amendment to Lease dated as
of August 26, 2011, as further amended by that certain Amended and Restated
Second Amendment to Lease dated as of June 30, 2014 (“Second Amendment”), as
further amended by that certain Third Amendment to Lease dated as of November 5,
2015, as further amended by that certain Fourth Amendment to Lease dated as of
December 23, 2015 (“Fourth Amendment”), and as further amended by that certain
Fifth Amendment to Lease dated as of June 6, 2016 (“Fifth Amendment”) (as
amended, the “Lease”). Pursuant to the Lease, Tenant leases certain premises
consisting of approximately 57,018 rentable square feet (“Existing Premises”) on
the second and third floors of that certain building located at 1551 Eastlake
Avenue, Seattle, Washington. The Existing Premises are more particularly
described in the Lease. Capitalized terms used herein without definition shall
have the meanings defined for such terms in the Lease.

B. Concurrently herewith, Tenant and ARE-Seattle No. 12, LLC, a Delaware limited
liability company, an affiliate of Landlord (“Affiliate”) are entering into a
new lease agreement (“New Lease”) pursuant to which Tenant shall lease certain
space from Affiliate at that certain property located as 1165 Eastlake Avenue
East, Seattle, Washington.

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the
Existing Premises by adding that portion of the third floor of the Building
containing approximately 8,484 rentable square feet, as shown on Exhibit A
attached to this Sixth Amendment (“Fourth Expansion Premises”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.

Fourth Expansion Premises. In addition to the Existing Premises, commencing on
the Fourth Expansion Premises Commencement Date (as defined below), Landlord
leases to Tenant, and Tenant leases from Landlord, the Fourth Expansion
Premises.

 

2.

Delivery. Landlord shall use reasonable efforts to deliver possession of the
Fourth Expansion Premises to Tenant (“Deliver” or “Delivery”) for the
performance by Tenant of the Tenant Improvements in the Fourth Expansion
Premises on or before the Target Fourth Expansion Premises Commencement Date.
The “Target Fourth Expansion Premises Commencement Date” shall be September 1,
2019. If Landlord fails to timely Deliver the Fourth Expansion Premises,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and the Lease with respect to the Fourth Expansion Premises shall not
be void or voidable. As used herein, the term “Tenant Improvements” shall have
the meaning set forth for such term in the Sixth Amendment Work Letter attached
to this Sixth Amendment as Exhibit B.

The “Fourth Expansion Premises Commencement Date” shall be the date that
Landlord Delivers the Fourth Expansion Premises to Tenant. The “Fourth Expansion
Premises Rent Commencement Date” shall be the date that is 4 months after the
Fourth Expansion Premises Commencement Date. Upon the request of Landlord,
Tenant shall execute and deliver a written

 

LOGO [g777595dsp01.jpg]

 

1



--------------------------------------------------------------------------------

acknowledgment of the Fourth Expansion Premises Commencement Date and the Fourth
Expansion Premises Rent Commencement Date in substantially the form of the
“Acknowledgement of Commencement Date” attached to the Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect either party’s rights hereunder.

Except as set forth in the Sixth Amendment Work Letter: (i) Tenant shall accept
the Fourth Expansion Premises in their condition as of the Fourth Expansion
Premises Commencement Date, (ii) Landlord shall have no obligation for any
defects in the Fourth Expansion Premises; and (ii) Tenant’s taking possession of
the Fourth Expansion Premises shall be conclusive evidence that Tenant accepts
the Fourth Expansion Premises and that the Fourth Expansion Premises were in
good condition at the time possession was taken.

Tenant agrees and acknowledges that, except as otherwise expressly set forth in
this Sixth Amendment or in the Lease, neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Fourth Expansion Premises, and/or the suitability of the
Fourth Expansion Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Fourth Expansion Premises are suitable for
the Permitted Use.

 

3.

Premises and Rentable Area of Premises. Commencing on the Fourth Expansion
Premises Commencement Date, the defined terms “Premises” and “Rentable Area of
Premises” on page 1 of the Lease shall be deleted in their entirety and replaced
with the following:

“Premises: That portion of the Building containing approximately 65,502 rentable
square feet, consisting of (i) that certain portion of the second floor
containing approximately 7,724 rentable square feet (the “Original Premises”),
(ii) that certain portion of the second floor containing approximately 12,600
rentable square feet (the “Expansion Premises”), (iii) those certain portions of
the second and third floors containing approximately 28,100 rentable square feet
(the “Second Expansion Premises”), (iv) that certain portion of the third floor
consisting of approximately 8,594 rentable square feet (the “Third Expansion
Premises”), and (v) that certain portion of the third floor consisting of
approximately 8,484 rentable square feet (the “Fourth Expansion Premises”), all
as shown on Exhibit A.”

“Rentable Area of Premises: 65,502 sq. ft.”

As of the Fourth Expansion Premises Commencement Date, Exhibit A to the Lease
shall be amended to include the Fourth Expansion Premises as shown on Exhibit
A-1 and Exhibit A-2 attached to this Sixth Amendment.

 

4.

Base Term Commencing on the Fourth Expansion Premises Commencement Date, the
defined term “Base Term” on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Base Term: Commencing (i) with respect to the Original Premises on the
Commencement Date, (ii) with respect to the Expansion Premises on the Expansion
Premises Commencement Date, (iii) with respect to the Second Expansion Premises
on the Second Expansion Premises Commencement Date, (iv) with respect to the
Third Expansion Premises on the Third Expansion Premises Commencement Date, and
(v) with respect to the Fourth Expansion Premises on the Fourth Expansion
Premises Commencement Date, and ending with the date that is 142 months after
the Commencement Date of the New Lease (or, if the New Lease does not commence,
on the date that is 142 months, March 31, 2024).”

 

LOGO [g777595dsp01.jpg]

 

2



--------------------------------------------------------------------------------

5.

Base Rent.

a. Existing Premises. Tenant shall continue to pay Base Rent for the Existing
Premises as provided for in the Lease through June 1, 2023. Thereafter, Base
Rent with respect to the Existing Premises shall continue to increase annually
by the Rent Adjustment Percentage through the expiration of the Base Term.

b. Fourth Expansion Premises. Commencing on the Fourth Expansion Premises Rent
Commencement Date, Tenant shall pay Base Rent for the Fourth Expansion Premises
at the rate of $[***] per rentable square foot of the Fourth Expansion Premises
per year. Base Rent payable with respect to the Fourth Expansion Premises shall
be increased on each annual anniversary of the Fourth Expansion Premises Rent
Commencement Date (each, a “Fourth Expansion Premises Adjustment Date”), by
multiplying the Base Rent payable with respect to the Fourth Expansion Premises
immediately before the Fourth Expansion Premises Adjustment Date by [***]% and
adding the resulting amount to the Base Rent payable for the Fourth Expansion
Premises immediately before the Fourth Expansion Premises Adjustment Date.

 

6.

Tenant’s Share. Commencing on the Fourth Expansion Rent Premises Commencement
Date, the defined term “Tenant’s Share of Operating Expenses” on page 1 of the
Lease shall be deleted in its entirety and replaced with the following:

“Tenant’s Share of Operating Expenses: [***]%”

 

7.

Parking. Subject to all matters of record, Force Majeure, a Taking and the
exercise by Landlord of its rights hereunder, Landlord shall make available to
Tenant and Tenant shall, in addition to the parking spaces that Tenant has the
right to use pursuant to Section 10 of the original Lease, the Expansion
Premises Parking Spaces which Tenant has the right to use pursuant to Section 2
of the Second Amendment, the Second Expansion Premises Parking Spaces which
Tenant has a right to use pursuant to Section 7 of the Fourth Amendment, and the
Third Expansion Premises Parking Spaces which Tenant has a right to use pursuant
to Section 7 of the Fifth Amendment, be entitled to use, subject to the terms of
Section 10 of the original Lease, [***] parking spaces with respect to the
Fourth Expansion Premises (“Fourth Expansion Premises Parking Spaces”). The
Fourth Expansion Premises Parking Spaces shall be allocated as reasonably
determined by Landlord among the Underground Parking, Surface Parking, Northeast
Parking and Offsite Parking. Tenant’s use of the Fourth Expansion Premises
Parking Spaces shall be subject to the payment by Tenant of the market rate for
each Fourth Expansion Premises Parking Space, as reasonably determined by
Landlord from time to time, which as of the date of this Sixth Amendment shall
be $[***] per month for each Fourth Expansion Premises Parking Space plus
applicable taxes.

 

8.

Tenant Improvements. Tenant shall have the right to construct certain Tenant
Improvements in the Premises, pursuant to the Sixth Amendment Work Letter
attached hereto as Exhibit B.

 

9.

Extension Right. As of the Fourth Expansion Premises Commencement Date,
Section 40 of the Lease is hereby deleted in its entirety and replaced with the
following:

“40. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease with respect to the entire Premises only upon the following terms and
conditions:

(a) Extension Rights. Tenant shall have 2 rights (each, an “Extension Right”) to
extend the term of this Lease with respect to the entire Premises for a period
of 5 years each (each, an “Extension Term”) on the same terms and conditions as
this Lease (other than with respect to Base Rent and any work letters) by giving
Landlord written notice of its election to exercise the Extension Right at least
12 months prior to the expiration of the Base Term of the Lease or the prior
Extension Term.

 

LOGO [g777595dsp01.jpg]

 

3

 

Certain information, as identified by [***], has been excluded from this
agreement because it (i) is not material and (ii) would be competitively harmful
if publicly disclosed.



--------------------------------------------------------------------------------

Base Rent shall be adjusted on the commencement date of each Extension Term and
on each annual anniversary of the commencement of such Extension Term by
multiplying the Base Rent payable immediately before such adjustment by [***]%
and adding the resulting amount to the Base Rent payable immediately before such
adjustment. In addition, Landlord may impose a market rent for the parking
rights provided hereunder.

(b) Rights Personal. The Extension Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in this Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(c) Exceptions. Notwithstanding anything set forth above to the contrary, the
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise the Extension Rights:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.

(d) No Extensions. The period of time within which the Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

(e) Termination. The Extension Rights shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Rights, if, after such exercise, but prior to the commencement
date of an Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Extension Right to the date of the
commencement of such Extension Term, whether or not such Defaults are cured.”

 

10.

Right of First Offer.

a. Expansion in the Building. Tenant shall have the ongoing right during the
Term, subject to any superior rights existing as of the date of the Lease of any
existing tenants of the Project, but not the obligation, subject to the terms of
this Section 10, to expand the Premises (the “Expansion Right”) to include the
Expansion Space upon the terms and conditions in this Section 10. For purposes
of this Section 10(a), “Expansion Space” shall mean any space in the Building,
which is not occupied by a tenant or which is occupied by a then-existing tenant
whose lease is expiring within 9 months or less and such tenant does not wish to
renew (whether or not such tenant has a right to renew) its occupancy of such
space. If all or a portion of the Expansion Space becomes available, Landlord
shall, at such time as Landlord shall elect so long as Tenant’s rights hereunder
are preserved, deliver to Tenant written notice (the “Expansion Notice”) of the
availability of such Expansion Space, together with the terms and conditions on
which Landlord is prepared to lease Tenant such Expansion Space, provided that
the base rent payable with respect to such Expansion Space shall be payable at a
Market Rate (as defined in below). For the avoidance of doubt, Tenant shall be
required to exercise its right under this

 

LOGO [g777595dsp01.jpg]

 

4

 

Certain information, as identified by [***], has been excluded from this
agreement because it (i) is not material and (ii) would be competitively harmful
if publicly disclosed.



--------------------------------------------------------------------------------

Section 10(a) with respect to all of the space described in the Expansion Notice
(“Identified Expansion Space”). The term of the Lease with respect to the
Identified Expansion Space may not be co-terminous with the Term of the Lease
with respect to the then-existing Premises. Notwithstanding anything to the
contrary contained herein, in no event shall any prior work letters apply to the
Identified Expansion Space. Tenant shall have 5 days following receipt of the
Expansion Notice to deliver to Landlord written notification of Tenant’s
exercise of the Expansion Right (“Exercise Notice”) with respect to the
Identified Expansion Space. If Tenant does not deliver an Exercise Notice to
Landlord within such 5 day period, then Tenant shall be deemed to have waived
its rights under this Section 10(a) to lease the Identified Expansion Space, and
Landlord shall have the right to lease the Identified Expansion Space to any
third party on any terms and conditions acceptable to Landlord. Notwithstanding
anything to the contrary contained herein, Tenant shall have no right to
exercise the Expansion Right and the provisions of this Section 10(a) shall no
longer apply after the date that is 12 months prior to the expiration of the
Base Term if Tenant has not exercised its Extension Right pursuant to Section 40
of the Lease.

As used herein, “Market Rate” shall mean the rate that comparable landlords of
comparable buildings have accepted in current transactions from non-equity
(i.e., not being offered equity in the buildings) and nonaffiliated tenants of
similar financial strength for space of comparable size, quality (including all
Tenant Improvements, Alterations and other improvements) and floor height in
Class A laboratory/office buildings in the Seattle area for a comparable term,
with the determination of the Market Rate to take into account all relevant
factors, including tenant inducements, views, parking costs, leasing
commissions, allowances or concessions, if any.

b. Amended Lease. If (i) Tenant fails to timely deliver an Exercise Notice, or
(ii) after the expiration of a period of 10 business days after Landlord’s
delivery to Tenant of a lease amendment for Tenant’s lease of the Identified
Expansion Space, no lease amendment for the Identified Expansion Space
acceptable to both parties each in their sole and absolute discretion, has been
executed, Tenant shall be deemed to have waived its right to lease the
Identified Expansion Space.

c. Exceptions. Notwithstanding the above, the Expansion Right shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:

(i) during any period of time that Tenant is in Default under any provision of
the Lease; or

(ii) if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Expansion Right.

d. Termination. The Expansion Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Expansion Right, if, after such exercise, but prior to the commencement date
of the lease of such Expansion Space, (i) Tenant fails to timely cure any
default by Tenant under the Lease; (ii) Tenant has Defaulted 3 or more times
during the period from the date of the exercise of the Expansion Right to the
date of the commencement of the lease of the Expansion Space, whether or not
such Defaults are cured, or (iii) that certain lease agreement between Tenant
and Landlord’s affiliate, Seattle No. 12, LLC, of even date herewith, pursuant
to which Tenant has agreed to lease certain premises at 1165 Eastlake Avenue
East, Seattle, Washington, shall terminate.

e. Rights Personal. The Expansion Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except in connection with a
Permitted Assignment.

 

LOGO [g777595dsp01.jpg]

 

5



--------------------------------------------------------------------------------

f. No Extensions. The period of time within which the Expansion Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Expansion Right.

 

11.

Operating Expenses; Shuttle Service. Except to the extent expressly provided
otherwise in this Section 11, nothing contained in this Sixth Amendment shall
amend, alter, or affect Tenant’s obligations with respect to Operating Expenses,
and Tenant shall continue to pay Tenant’s Share of Operating Expenses in
accordance with the terms and conditions of the Lease throughout the Term.
Landlord and affiliates of Landlord plan to provide a campus shuttle service for
tenants of the Project and other buildings in the vicinity of the Project that
are owned by affiliates of Landlord (the “Shuttle Service”); provided, however,
that neither Landlord nor any affiliate of Landlord shall be obligated to
provide the Shuttle Service (or, once the Shuttle Service has commenced, to
continue providing the Shuttle Service for any specific period of time) or to
cause the Shuttle Service to follow any specific route, make any specific stops,
or adhere to any specific schedule or hours of operation. If Landlord and
affiliates of Landlord actually commence operation of the Shuttle Service,
(i) Landlord shall give Tenant written notice of the date such operation will
commence (“Shuttle Services Commencement Date”) and the planned route, stops,
schedule, and hours of operation, (ii) Landlord shall permit Tenant’s employees
actually employed at the Project to use the Shuttle Service, and
(iii) regardless of whether Tenant’s employees use the Shuttle Service,
commencing on the Shuttle Services Commencement Date through the earlier of the
expiration of the Term or the date that Landlord permanently ceases to provide
the Shuttle Service, Operating Expenses shall include an amount equal to $[***]
per year per rentable square foot of the Premises (the “Shuttle Service Costs”)
to cover the costs of providing the Shuttle Service. Tenant acknowledges and
agrees that Landlord has not made any representations or warranties regarding
the commencement or continued availability of the Shuttle Service and that
Tenant is not entering into this Sixth Amendment with an expectation that the
Shuttle Service shall commence or continue to be available to Tenant throughout
the Term. Notwithstanding the foregoing, Tenant may elect by written notice to
Landlord delivered any time after the expiration of the first 12 months after
the Shuttle Service Commencement Date, to elect to opt out of the Shuttle
Service, in which case, following such election, Operating Expenses shall no
longer include the Shuttle Service Costs and Tenant shall have no further right
to use the Shuttle Service; provided, however, that if Tenant or any of its
employees utilize the Shuttle Services following Tenant’s opting out, Tenant
shall be required to pay the Shuttle Service Costs going forward during the Term
(but retroactive to the first day of such use).

 

12.

OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List or the
Sectoral Sanctions Identifications List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

 

13.

Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Sixth Amendment, other than Flinn
Ferguson representing Tenant and Newmark Knight Frank representing Landlord.
Landlord shall be responsible for any commissions or other form of compensation,
if any, due Newmark Knight Frank with regard to this Sixth Amendment. Landlord
agrees to indemnify and hold Tenant harmless from and against any claims by
Newmark Knight Frank for a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this Sixth
Amendment. Tenant shall be responsible for any commissions or other form of
compensation, if any, due Flinn Ferguson with regard to this Sixth Amendment.
Tenant agrees to indemnify and hold Landlord harmless from and against any
claims by Flinn Ferguson for a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this Sixth Amendment.

 

LOGO [g777595dsp01.jpg]

 

6

 

Certain information, as identified by [***], has been excluded from this
agreement because it (i) is not material and (ii) would be competitively harmful
if publicly disclosed.



--------------------------------------------------------------------------------

14.

Miscellaneous.

a. This Sixth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Sixth Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This Sixth Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

c. This Sixth Amendment may be executed in 2 or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature process complying with the U.S.
federal ESIGN Act of 2000) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes. Electronic signatures shall be deemed original
signatures for purposes of this Sixth Amendment and all matters related thereto,
with such electronic signatures having the same legal effect as original
signatures.

d. Except as amended and/or modified by this Sixth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Sixth Amendment. In the
event of any conflict between the provisions of this Sixth Amendment and the
provisions of the Lease, the provisions of this Sixth Amendment shall prevail.
Whether or not specifically amended by this Sixth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Sixth Amendment.

[Signatures are on the next page.]

 

LOGO [g777595dsp01.jpg]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the day and year first above written.

 

TENANT: ADAPTIVE BIOTECHNOLOGIES CORPORATION, a Washington corporation By:  

/s/ Chad Cohen

Its:   CFO LANDLORD:

ARE-SEATTLE NO. 11, LLC,

a Delaware limited liability company

By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,

managing member

  By:  

ARE-QRS CORP.,

a Maryland corporation,

general partner

    By:  

/s/ Jackie Clem

    Its:  

Senior Vice President

RE Legal Affairs

 

LOGO [g777595dsp01.jpg]

 

8



--------------------------------------------------------------------------------

LANDLORD’S ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.   
  

 

STATE OF CALIFORNIA    )       ) §    County of Los Angeles    )   

On August 5, 2019, before me, Rachel Earle, a Notary Public, personally
appeared Jackie Clem who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Rachel Earle

      Signature of Notary                            (Affix seal here)

 

LOGO [g777595dsp01.jpg]



--------------------------------------------------------------------------------

TENANT’S ACKNOWLEDGMENT

 

STATE OF WASHINGTON

 

COUNTY OF KING

   ss.

On this 2nd day of August, 2019, before me personally appeared Chad Cohen, to me
known to be the CFO of Adaptive Biotechnologies Corporation, a Washington
corporation, that executed the within and foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
corporation for the uses and purposes therein mentioned, and on oath stated that
they were authorized to execute said instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

/s/ Torrie Nagendran

(Signature of Notary)

Torrie Nagendran

(Legibly Print or Stamp Name of Notary) Notary public in and for the State of
Washington, residing at Seattle, WA My appointment expires 8/25/2022

 

LOGO [g777595dsp01.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT A-1

The Fourth Expansion Premises (Third Floor)

 

LOGO [g777595dsp011.jpg]

 

LOGO [g777595dsp01.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT B

Sixth Amendment Work Letter

THIS SIXTH AMENDMENT WORK LETTER dated August 2, 2019 (this “Sixth Amendment
Work Letter”) is made and entered into by and between ARE-SEATTLE NO. 11, LLC, a
Delaware limited liability company (“Landlord”), and ADAPTIVE BIOTECHNOLOGIES
CORPORATION, a Washington corporation (“Tenant”), and is attached to and made a
part of the Lease Agreement dated July 21, 2011, as amended by that certain
First Amendment to Lease dated as of August 26, 2011, as further amended by that
certain Amended and Restated Second Amendment to Lease dated as of June 30,
2014, as further amended by that certain Third Amendment to Lease dated as of
November 5, 2015, as further amended by that certain Fourth Amendment to Lease
dated as of December 23, 2015, as further amended by that certain Fifth
Amendment to Lease dated as of June 6, 2016, and as further amended by that
certain Sixth Amendment to Lease dated as of August 2, 2019, and as further
amended by that certain Sixth Amendment to Lease dated of even date herewith
(the “Sixth Amendment”) (as amended, the “Lease”), by and between Landlord and
Tenant. Any initially capitalized terms used but not defined herein shall have
the meanings given them in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Arden Yang and Erik
Westover (each such individual acting alone, “Tenant’s Representative”) as the
only persons authorized to act for Tenant pursuant to this Sixth Amendment Work
Letter. Landlord shall not be obligated to respond to or act upon any request,
approval, inquiry or other communication (“Communication”) from or on behalf of
Tenant in connection with this Sixth Amendment Work Letter unless such
Communication is in writing from Tenant’s Representative. Tenant may change any
Tenant’s Representative at any time upon not less than 5 business days advance
written notice to Landlord.

(b) Landlord’s Authorized Representative. Landlord designates Jack Wells and
Todd Chambers (either such individual acting alone, “Landlord’s Representative”)
as the only persons authorized to act for Landlord pursuant to this Sixth
Amendment Work Letter. Tenant shall not be obligated to respond to or act upon
any request, approval, inquiry or other Communication from or on behalf of
Landlord in connection with this Sixth Amendment Work Letter unless such
Communication is in writing from Landlord’s Representative. Landlord may change
either Landlord’s Representative at any time upon not less than 5 business days
advance written notice to Tenant.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall be named a third party beneficiary of any
contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.

2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Premises desired by Tenant of a fixed and permanent
nature. Other than funding the Tenant Improvement Allowance (as defined below)
as provided herein, Landlord shall not have any obligation whatsoever with
respect to the finishing of the Premises for Tenant’s use and occupancy.

 

LOGO [g777595dsp01.jpg]

B-1



--------------------------------------------------------------------------------

(b) Tenant’s Space Plans. Tenant shall deliver to Landlord schematic drawings
and outline specifications (the “TI Design Drawings”) detailing Tenant’s
requirements for the Tenant Improvements within 15 days of the date hereof. Not
more than 10 days thereafter, Landlord shall deliver to Tenant the written
objections, questions or comments of Landlord and the TI Architect with regard
to the TI Design Drawings. Tenant shall cause the TI Design Drawings to be
revised to address such written comments and shall resubmit said drawings to
Landlord for approval within 10 days thereafter. Such process shall continue
until Landlord has approved the TI Design Drawings.

(c) Working Drawings. Not later than 15 business days following the approval of
the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings. Tenant shall be solely responsible for
ensuring that the TI Construction Drawings reflect Tenant’s requirements for the
Tenant Improvements. Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 10 business days after Landlord’s
receipt of the same; provided, however, that Landlord may not disapprove any
matter that is consistent with the TI Design Drawings. Tenant and the TI
Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Landlord how Tenant proposes to respond to
such comments. Any disputes in connection with such comments shall be resolved
in accordance with Section 2(d) hereof. Provided that the design reflected in
the TI Construction Drawings is consistent with the TI Design Drawings, Landlord
shall approve the TI Construction Drawings submitted by Tenant. Once approved by
Landlord, subject to the provisions of Section 4 below, Tenant shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in
Section 3(a) below).

(d) Approval and Completion. If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute,
(ii) that all costs and expenses resulting from any such decision by Tenant
shall be payable out of the TI Fund (as defined in Section 5(d) below), and
(iii) Tenant’s decision will not affect the base Building, structural components
of the Building or any Building Systems (in which case Landlord shall make the
final decision). Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3. Performance of the Tenant Improvements.

(a) Commencement and Permitting of the Tenant Improvements. Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the “TI Permit”) authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord. The cost of obtaining the TI Permit shall be payable from the TI Fund.
Landlord shall assist Tenant in obtaining the TI Permit. Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance.
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above.

(b) Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building Systems.

(c) Tenant Liability. During the Term of the Lease, Tenant agrees to enforce its
rights under any contract Tenant enters into with the TI Architect or any
contractor with respect to the Tenant Improvements and enforce any warranties
thereunder with respect to correcting any deficiencies or defects in the Tenant
Improvements.

 

 

LOGO [g777595dsp01.jpg]

B-2



--------------------------------------------------------------------------------

(d) Substantial Completion. Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Sixth Amendment Work Letter, “Minor
Variations” shall mean any modifications reasonably required: (i) to comply with
all applicable Legal Requirements and/or to obtain or to comply with any
required permit (including the TI Permit); (ii) to comport with good design,
engineering, and construction practices which are not material; or (iii) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4. Changes. Following the approval by Landlord of the TI Design Drawings, any
changes to the Tenant Improvements desired by Tenant that would affect the
Building structure or Building Systems (“Changes”) shall be subject to the
written approval of Landlord, which approval may be granted or withheld in
Landlord’s sole and absolute discretion. Any such Changes requested by Tenant,
shall be requested and instituted in accordance with the provisions of this
Section 4.

(a) Tenant’s Right to Request Changes. If Tenant shall request Changes, Tenant
shall request such Changes by notifying Landlord in writing in substantially the
same form as the AIA standard change order form (a “Change Request”), which
Change Request shall detail the nature and extent of any such Change. Such
Change Request must be signed by Tenant’s Representative. Landlord shall review
and approve or disapprove such Change Request within 10 business days
thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

(b) Implementation of Changes. If Landlord approves such Change, Tenant may
cause the approved Change to be instituted. If any TI Permit modification or
change is required as a result of such Change, Tenant shall promptly provide
Landlord with a copy of such TI Permit modification or change.

5. Costs.

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the “Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which shall not be unreasonably
withheld or delayed. The Budget shall be based upon the TI Construction Drawings
approved by Landlord. The Budget shall include a payment to Landlord of
administrative rent (“Administrative Rent”) equal to [***]% of the TI Allowance
(as hereinafter defined) for monitoring and inspecting the construction of the
Tenant Improvements, which sum shall be payable from the TI Fund. Such
Administrative Rent shall include, without limitation, all out-of-pocket costs,
expenses and fees incurred by or on behalf of Landlord arising from, out of, or
in connection with, such monitoring of the construction of the Tenant
Improvements.

(b) Tenant Improvement Allowance. Landlord shall provide to Tenant a “Tenant
Improvement Allowance” in the maximum amount of $[***] per rentable square foot
of the Premises, which is included in the Base Rent set forth in Section 5 of
the Sixth Amendment.

The Tenant Improvement Allowance shall be disbursed in accordance with this
Sixth Amendment Work Letter. Tenant shall have no right to the use or benefit
(including any reduction to Base Rent) of any portion of the Tenant Improvement
Allowance not required for the design and construction of (i) the

 

LOGO [g777595dsp01.jpg]

B-3

 

Certain information, as identified by [***], has been excluded from this
agreement because it (i) is not material and (ii) would be competitively harmful
if publicly disclosed.



--------------------------------------------------------------------------------

Tenant Improvements described in the TI Construction Drawings approved pursuant
to Section 2(d) or (ii) any Changes pursuant to Section 4. Tenant shall have no
right to any portion of the Tenant Improvement Allowance that is not disbursed
before the last day of the month that is 12 months after the Fourth Expansion
Premises Commencement Date.

(c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings, all costs set forth in the Budget, including
Landlord’s Administrative Rent, and the cost of Changes (collectively, “TI
Costs”). Notwithstanding anything to the contrary contained herein, the TI Fund
shall not be used to purchase any furniture, personal property or other
non-Building system materials or equipment, including, but not be limited to,
Tenant’s voice or data cabling, non-ducted biological safety cabinets and other
scientific equipment not incorporated into the Tenant Improvements.

(d) Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance (“Excess TI Costs”),
monthly disbursements of the TI Allowance shall be made in the proportion that
the remaining TI Allowance bears to the outstanding TI Costs under the Budget,
and Tenant shall fund the balance of each such monthly draw. For purposes of any
litigation instituted with regard to such amounts, those amounts required to be
paid by Tenant will be deemed Rent under the Lease. The TI Allowance and Excess
TI Costs are herein referred to as the “TI Fund.” Notwithstanding anything to
the contrary set forth in this Section 5(d), Tenant shall be fully and solely
liable for TI Costs and the cost of Minor Variations in excess of the TI
Allowance.

(e) Payment for TI Costs. During the course of design and construction of the
Tenant Improvements, subject to the terms of Section 5(d), Landlord shall
reimburse Tenant for TI Costs once a month against a draw request in Landlord’s
standard form, containing evidence of payment of such TI Costs by Tenant and
such certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord reasonably and
customarily obtains, to the extent of Landlord’s approval thereof for payment,
no later than 30 days following receipt of such draw request. Upon completion of
the Tenant Improvements (and prior to any final disbursement of the TI Fund),
Tenant shall deliver to Landlord: (i) sworn statements setting forth the names
of all contractors and first tier subcontractors who did the work and final,
unconditional lien waivers from all such contractors and first tier
subcontractors; (ii) as-built plans (one copy in print format and two copies in
electronic CAD format) for such Tenant Improvements; (iii) a certification of
substantial completion in Form AIA G704, (iv) a certificate or temporary of
occupancy for the Premises (or an equivalent approval); and (v) copies of all
operation and maintenance manuals and warranties affecting the Premises.

6. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Sixth Amendment Work Letter, that party shall not unreasonably withhold,
condition or delay such consent or approval, except as may be expressly set
forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Sixth Amendment
Work Letter or of any of its conditions or provisions shall be binding upon
Landlord or Tenant unless in writing signed by Landlord and Tenant.

(c) No Default Funding. In no event shall Landlord have any obligation to fund
any portion of the Tenant Improvement Allowance during any period that Tenant is
in Default under the Lease.

 

LOGO [g777595dsp01.jpg]

B-4